DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

Specification is objected for not arranging according to MPEP guide lines. Follow the MPEP guidelines given below and arrange the specification accordingly.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.

Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system).

The disclosure is objected to because of the following informalities:  The specification has not followed the MPEP regulations as shown above.  See MPEP 2422.03. Hence, objected.  
Appropriate correction is required.

Claim Objections

Claims 1-15 are objected to because of the following informalities:  
Remove the reference item numbers from the parenthesis.
Claims 2-8 are objected for reciting the preamble as “Device for generating … “. Examiner suggest to replace the term “Device”  with “The device…” 
Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over  US2003/0031610 by Ricatto et al (Ricatto). 
Referring to the claim 1, Ricatto Fig 1, 4a 4b teaches, device ( Fig 1  paragraph [0028], abstract) for generating a plasma jet ( item140 paragraph [0029]), comprising a first conduit ( item 110+115 is considered as first conduit paragraph [0028] , 0029), which comprises a first outlet ( the inner space face is first outlet through which item 105 gas exists), and a second conduit (item 145 outer dielectric tube is second conduit), which comprises at least one second  outlet ( outer dielectric tube has an outlet at the at the edge 135 space  see paragraphs [0028]- [0030])), wherein the first conduit   is arranged inside the second conduit (See Fig 1 and paragraph [0028]), such that a first flow channel  is provided inside the first conduit (paragraph [0028]), and a second flow channel  is provided in the space between the first conduit   and the second conduit  (See Fig 1), and 

    PNG
    media_image1.png
    752
    428
    media_image1.png
    Greyscale

wherein the device  comprises a first electrode (item 110 paragraph [0028]) and a second electrode ( item 120 paragraph [0028]) for generating an electric field in a feed gas flow ( Fig 1 paragraphs [0028] to [0030]) provided in the first flow channel  (Fig1)  in order to generate a plasma jet  from the feed gas flow  (See Fig 1  paragraph [0028]), wherein the device (Fig 1) is adapted to provide a curtain gas flow (see paragraphs [0028] [0030])) at the second outlet  surrounding the plasma jet   (item 130) emerging from the first outlet (Fig1), 

    PNG
    media_image2.png
    342
    489
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    729
    427
    media_image3.png
    Greyscale

In another embodiment  Fig 4a, b wherein the first electrode 410  is positioned radially outside of the first flow channel , characterized in that the radial distance of the second electrode 405 from a longitudinal axis of the first conduit  is larger than the radial distance of the first electrode from said longitudinal axis  (See paragraphs [0036] and [0037])
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate several embodiments of recatto and teach a tubular ground electrode on top of the dielectric tube145 in order to create a non-thermal plasma jet for various applications.

Referring to the claim 2  Ricatto’s modified reference teaches, the Device for generating a plasma jet (Fig 1) according to claim 1, characterized in that the first electrode (item 110)  is positioned between the first flow channel   and the second flow channel  (See Fig 1 and paragraphs [0028] to [0030]).

Referring to the claim 3  Ricatto’s modified reference teaches characterized in that the second outlet  is arranged coaxially around the first outlet  (See Fig 1 and Fig 4a 4b it is evident the first outlet and second out let are concentric or coaxial paragraphs [0028] and [0036] and [0037]).

Referring to the claim 6  Ricatto’s modified reference teaches the device  for generating a plasma jet  according to one of the claim 1, characterized in that a. the first electrode  is arranged at a distance from the first outlet, wherein the distance equals at least the maximum radial extension of the first conduit, and/ or (b). an electrically insulating material is positioned between the first electrode and the first outlet  (See Fig 1, 4a, 4b and paragraphs [0028] to [0030] and [0036] [0040]).

Referring to the claim 7  Ricatto’s modified reference teaches the Device  for generating a plasma jet  according to claim 1 characterized in that the device  for generating a plasma jet further comprises an electrical conductor  for electrically connecting the first electrode  to a voltage source, wherein the electrical conductor. is wound helically around the first conduit in a plurality of windings, and/ or b. is comprised in a coating of the first conduit or a mesh surrounding the first conduit. (See Fig 1, 4a, 4b and paragraphs [0028] to [0030] and [0036] [0040]).


Referring to the claim 8 Ricatto’s  teaches the Device (10) for generating a plasma jet  according to claim 1. characterized in that the device generating a plasma jet (P) further comprises an electrical conductor or electrically connecting the first electrode to a voltage source, wherein the electrical conductor is positioned in parallel to the first conduit, wherein the electrical conductor comprises a shielding material, which is adapted to shield an electric field provided by the electrical conductor  and/or b) is comprised in a coating of the first conduit  or a mesh surrounding the first conduit  (See Fig 1, 4a, 4b and paragraphs [0028] to [0030] and [0036] [0040])

Referring to the claim 9  Ricatto’s modified reference teaches the Endoscope, comprising a device  for generating a plasma jet  according to1 such that a plasma jet (P) can be generated in a cavity by means of the device   for generating a plasma jet (P), when the endoscope is at least partially inserted in the cavity.  Ricatto is silent on this limitation.  However, it is an application of the plasma source. Hence within the scope of a person with ordinary skill. (See abstract and claim 1).

Referring to the claim 10  Ricatto’s modified reference teaches the Endoscope according to claim 9, wherein the endoscope comprises a sensing and/ or manipulation device, particularly a micromechanical tool, an optical device., or a liquid channel adapted to provide a liquid at a proximal end of the endoscope, wherein the sensing and/ or manipulation device is positioned or positional in the first conduit of the device  for generating a plasma jet  (See Fig 1 and paragraph [0028] and also paragraph [0033] where Ricatto suggests using Liquid as a fuel source)

Referring to the claim 11 Method for generating a plasma jet (P) by means of a device  for generating a 30plasma jet  according to one of the claims 1, wherein " a feed gas flow of a feed gas is provided in the first flow channel  " an electric field is generated in the feed gas flow (F) by applying a voltage between the first electrode  and the second electrode, such that aWO 2018/041483PCT/EP2017/068913 17 plasma jet (P) is generated from the feed gas flow (F) by means of the electric field, * a curtain gas flow  of a curtain gas surrounding the plasma jet emerging from the first outlet  is provided at the second outlet  (See Fig 1 or 4a or 4b and paragraphs [0028] to [0030] and [0036] to [0040]).

Referring to the claim 12  Ricatto’s modified reference teaches the Method for generating a plasma jet  according to claim 11, wherein the curtain gas comprises   O2 Cl2 F2 or CO2 particularly O2 or CO2 more particularly CO2.  Recatto is silent on a particular gas but he mentions that a fuel gas.  Hence, it is within the scope an ordinary skill to introduce any gas as listed above. 

Referring to the claim 14  Ricatto’s modified reference teaches the method for manipulating a cavity, particularly sterilizing or disinfecting a cavity, wherein a plasma jet (P) is generated inside of the cavity by means of a method for generating a plasma jet (P) according to  claim 11, and wherein an inner surface of the cavity is contacted by the plasma jet (P), such that the inner surface is manipulated  particularly sterilized or disinfected, by means of the plasma jet.   Ricatto is silent on this limitation. However, it is an intended use of the plasma jet generated. Hence, it is within the scope of the ordinary skill for an intended purpose.


Referring to the claim 15  Ricatto’s modified reference teaches the Use of the device for generating a plasma jet (P) according  to claim 1 a cavity in order to manipulate, particularly sterilize or disinfect, the cavity.  Ricatto is silent on this limitation. However, it is an intended use of the plasma jet generated. Hence, it is within the scope of the ordinary skill for an intended purpose.

Allowable Subject Matter

Claims 4 + 5 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form 4+5 and 13 including all of the limitations of the base claim and any intervening claims.

Conclusion

Claims 1-3, 6-12, 14, and 15 are rejected over prior art.

Claims 4, 5 and 13 are objected.

The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure. 
Applicants are directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with.  The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicants.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        5/7/2022